IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                          Assigned on Briefs October 5, 2010

         STATE OF TENNESSEE v. TYRICK LALORD MCINTOSH

              Direct Appeal from the Circuit Court for Madison County
                          No. 09-651 Roger Page, Judge




              No. W2010-00789-CCA-R3-CD - Filed November 24, 2010


A Madison County jury convicted the defendant, Tyrick Lalord McIntosh, of aggravated
burglary, a Class C felony. The trial court sentenced the defendant as a Range I standard
offender to six years at 30% in the Tennessee Department of Correction. On appeal, the
defendant contends that the evidence was insufficient to support his conviction. Following
our review, we affirm the judgment of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

J.C. M CL IN, J., delivered the opinion of the court, in which A LAN E. G LENN and C AMILLE R.
M CM ULLEN, JJ., joined.

Clifford K. McGown, Jr. (on appeal), Waverly, Tennessee; George Morton Googe, District
Public Defender; Paul E. Myers, Assistant Public Defender, Jackson, Tennessee, for the
appellant, Tyrick Lalord McIntosh.

Robert E. Cooper, Jr., Attorney General and Reporter; David H. Findley, Assistant Attorney
General; James G. Woodall, District Attorney General; and James W. Thompson, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                         OPINION

                                        Background

        In October 2009, a Madison County grand jury indicted the defendant, Tyrick
McIntosh, for aggravated burglary, a Class C felony. The Madison County Circuit Court held
a jury trial on January 21, 2010.
       At the trial, the victim, Russell Morris, testified that he returned to his home after
work on June 11, 2009 to find his front door broken. Upon entering his home, he discovered
an individual he identified as the defendant exiting his bedroom. Mr. Morris asked the
defendant what he was doing in his bedroom. The defendant declined to respond and
attempted to flee. Mr. Morris chased the defendant and grappled with him for some time,
eventually ending up outside in the yard. Mr. Morris yelled for help and his neighbor, Anna
Reeves, saw the altercation and called the police. Mr. Morris discovered about $1,800.00
in property missing from his home, as well as damage to his door and damage to his
computer. None of his stolen property was recovered. Mr. Morris was unable to pick out
the defendant’s photograph from a lineup. However, he identified the defendant in court as
the individual he tussled with in his home.

       Anna Reeves, Mr. Morris’ neighbor, testified that she saw the defendant in the
neighborhood prior to the crime, but did not know him personally. When Ms. Reeves saw
Mr. Morris and the defendant fighting, she was able to identify the defendant as the man she
saw earlier in the neighborhood. After the defendant fled, Ms. Reeves drove around the
neighborhood looking for him, found him, and called the police. Ms. Reeves viewed nearly
two hundred photographs before picking out the defendant’s photo as the man she saw
fighting with Mr. Morris.

       Officer Michael Byrum testified that he took photographs of the crime scene. Officer
Byrum also testified that he secured a black and white hat, which the defendant lost when he
was wrestling with Mr. Morris. The hat was not subjected to any DNA examination because
the Tennessee Bureau of Investigation crime lab was backlogged on DNA.

                                          Analysis

        On appeal, the defendant challenges the sufficiency of the evidence to support his
conviction for aggravated burglary. Specifically, he argues that (1) because the state did not
perform DNA testing on the hat found at the scene of the burglary, reasonable doubt exists
as to the defendant’s guilt, and (2) the victim’s inability to identify the defendant from the
photographic lineup created a reasonable doubt as to the defendant’s guilt.

        Our review begins with the well-established rule that once a jury finds a defendant
guilty, his or her presumption of innocence is removed and replaced with a presumption of
guilt. State v. Evans, 838 S.W.2d 185, 191 (Tenn. 1992). Therefore, on appeal, the
convicted defendant has the burden of demonstrating to this court why the evidence will not
support the jury’s verdict. State v. Carruthers, 35 S.W.3d 516, 557-58 (Tenn. 2000); State
v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982). To meet this burden, the defendant must
establish that no “rational trier of fact” could have found the essential elements of the crime

                                              -2-
beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319 (1979); State v. Evans,
108 S.W.3d 231, 236 (Tenn. 2003); Tenn. R. App. P. 13(e). In contrast, the jury’s verdict
approved by the trial judge accredits the state’s witnesses and resolves all conflicts in favor
of the state. State v. Harris, 839 S.W.2d 54, 75 (Tenn. 1992). The state is entitled to the
strongest legitimate view of the evidence and all reasonable inferences which may be drawn
from that evidence. Carruthers, 35 S.W.3d at 558; Tuggle, 639 S.W.2d at 914. Questions
concerning the credibility of the witnesses, conflicts in trial testimony, the weight and value
to be given the evidence, and all factual issues raised by the evidence are resolved by the trier
of fact and not this court. State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997). We do not
attempt to re-weigh or re-evaluate the evidence. State v. Reid, 91 S.W.3d 247,277 (Tenn.
2002); Bland, 958 S.W.2d at 659. Likewise, we do not replace the jury’s inferences drawn
from the circumstantial evidence with our own inferences. See State v. Elkins, 102 S.W.3d
581, 582 (Tenn. 2003); Reid, 91 S.W.3d at 277.

        Viewed in the light most favorable to the state, the evidence showed that the
defendant was the person who forced his way into Mr. Morris’ house and tussled with Mr.
Morris in an attempt to escape. The jury accredited the witnesses’ testimony that the
defendant was, in fact, the individual who burglarized Mr. Morris’ home. The jury resolves
questions of fact regarding the identification of the defendant as the person who committed
the crime for which he is on trial. State v. Strickland, 885 S.W.2d 85, 87 (Tenn. Crim. App.
1993) (citing State v. Crawford, 635 S.W.2d 704, 705 (Tenn. Crim. App. 1982)). A victim’s
testimony alone is sufficient to establish identity. State v. Williams, 623 S.W.2d 118, 120
(Tenn. Crim. App. 1981). “Inconsistency, inaccuracy and omissions in the description of a
defendant by a witness who is otherwise able to positively identify the defendant are
questions for the jury in determining the weight to be given the testimony.” State v. Radley,
29 S.W.3d 532, 537 (Tenn. Crim. App. 1999). This court will not alter a jury verdict unless
the inaccuracies or inconsistencies are so improbable or unsatisfactory that they create
reasonable doubt as to the defendant’s guilt. Id. By returning a guilty verdict, the jury in this
case accredited the witnesses testimony and concluded that the defendant was indeed the
person who committed the crime. The victim’s testimony was not so unsatisfactory or
improbable as to create a reasonable doubt as to the defendant’s guilt. The jury resolved this
issue in favor of the state, and this court is not free to re-evaluate the question. See Reid, 91
S.W.3d at 277; Bland, 958 S.W.2d at 659. We conclude that a rational jury could find that
the defendant was the one who burglarized Mr. Morris’ home beyond a reasonable doubt;
therefore, the defendant’s argument is without merit.

                                          Conclusion

       Based on the foregoing, we affirm the judgment of the trial court.



                                               -3-
      ___________________________________
      J.C. McLIN, JUDGE




-4-